Name: Commission Regulation (EEC) No 2346/91 of 1 August 1991 opening a standing invitation to tender for the export of 350 000 tonnes of bread-making wheat held at Ghent by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 91No L 214/30 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2346/91 of 1 August 1991 opening a standing invitation to tender for the export of 350 000 tonnes of bread-making wheat held at Ghent by the French intervention agency 2. The regions in which the 350 000 tonnes of bread ­ making wheat are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until 31 December 1991 . Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates under Article 44 of Commission Regulation (EEC) No 3719/88 0. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (*), as last amended by Regulation (EEC) No 2619/90 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 18 July 1991 France notified the Commis ­ sion that it wished to put up for sale for export to the People's Republic of China 350 000 tonnes of bread ­ making wheat held at Ghent by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . By way of derogation from Article 7 ( 1 ) of Regula ­ tion (EEC) No 1836/82, the time limit for submission of tenders under the first partial invitation to tender shall expire on 7 August 1991 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m . (Brussels time). 3 . The last partial invitation to tender shall expire on 30 October 1991 . 4. The tenders shall be lodged with the French intervention agency. HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 350 000 tonnes of bread-making wheat held at Ghent by it. Article 5 The French intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II to this Regulation .Article 2 1 . The invitation to tender shall cover a maximum of 350 000 tonnes of bread-making wheat to be exported the People's Republic of China. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353 , 17 . 12 . 1990, p. 23. (J) OJ No L 139, 24. 5. 1986, p. 36 . (4) OJ No L 201 , 31 . 7 . 1990, p. 5 . 0 OJ No L 202, 9 . 7. 1982, p. 23. 6) OJ No L 249, 12. 9 . 1990, p. 8 . O OJ No L 331 , 2 . 12 . 1988, p. 1 . 2. 8 . 91 Official Journal of the European Communities No L 214/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Place of storage Quantity Ghent (Belgium) 350 000 ANNEX II Standing invitation to tender for the export to the People's Republic of China of 350 000 tonnes of bread-making wheat held at Ghent by the French intervention agency (Regulation (EEC) No 2346/91 ) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 I I 2 I I 3 l \ etc. (') This price includes the increases or reductions relating to the lot to which the tender refers.